Exhibit 99.1 WHX Corporation Reports Financial Results for Second Quarter 2008 WHITE PLAINS, N.Y. August 5, 2008WHX Corporation (Pink Sheets: WXCP.PK) (“WHX” or the “Company”) today announced financial results for the second quarter of WHX reported net income of $5.3 million on net sales of $202.4 million for the three months ended June 30, 2008, compared with net income of $4.0 million on net sales of $176.9 million for the same period in 2007.Basic and diluted net income per common share was $0.53 for the second quarter of 2008, compared with $0.40 in the same period of 2007. The Company generated Consolidated EBITDA of $20.0 million for the three months ended June 30, 2008, up from $18.3 million for the same period in 2007.
